UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MYCHELLE APPLEBERRY O/B/O R.A.,

              Plaintiff,

       v.                                               6:18-CV-6237
                                                        DECISION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



       On March 21, 2018, the plaintiff, Mychelle Appleberry, on behalf of R.A., a minor

child under 18 years of age, brought this action under the Social Security Act (“the Act”).

She seeks review of the determination by the Commissioner of Social Security

(“Commissioner”) that R.A. was not disabled. Docket Item 1. On October 23, 2018, the

Commissioner moved for judgment on the pleadings, Docket Item 17; on February 5,

2019, Appleberry responded and cross-moved for judgment on the pleadings, Docket

Item 20; and on February 26, 2019, the Commissioner replied, Docket Item 21.

       For the reasons stated below, this Court denies the Commissioner’s motion and

grants in part Appleberry’s cross-motion.


                                     BACKGROUND


   I. PROCEDURAL HISTORY

       On March 9, 2015, Appleberry applied for Children’s Supplemental Security

Income benefits on behalf of R.A. Docket Item 12 at 82. Appleberry alleged that R.A.

had been disabled since March 9, 2015, and was currently disabled. Id.
       On June 30, 2015, Appleberry received notice that her application was denied

because R.A. was not disabled under the Act. Id. at 91. She requested a hearing

before an administrative law judge (“ALJ”), id. at 97, which was held on November 7,

2016, id. at 60. The ALJ then issued a decision on May 9, 2017, confirming the finding

that R.A. was not disabled. Id. at 37-55. Appleberry appealed the ALJ’s decision, but

her appeal was denied, and the decision then became final. Id. at 8-13.


   II. CHILDREN’S DISABILITY STANDARD

       A child under 18 is disabled under section 1614(a)(3)(C)(i) of the Act if he or she

has a “medically determinable physical or mental impairment, which results in marked

and severe functional limitations, and which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” In denying Appleberry’s application, the ALJ evaluated her claim under the

Social Security Administration’s three-step evaluation process to determine whether an

individual under the age of 18 is disabled. See 20 C.F.R. § 416.924(a).

       At the first step, the ALJ must determine whether the claimant is currently

engaged in substantial gainful activity (“SGA”), defined as work activity that is both

substantial and gainful. Id. § 416.972. “Substantial work activity” involves significant

physical or mental activities. Id. § 416.972(a). “Gainful work activity” is work usually

done for pay or profit, whether or not profit is realized. Id. § 416.972(b). If the claimant

is engaged in SGA, the claimant is not disabled regardless of medical condition, age,

education, or work experience. Id. at § 416.924(b). If the claimant is not engaged in

SGA, the ALJ proceeds to the next step. Id.




                                              2
       At step two, the ALJ must determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is “severe.” Id. at §

416.924(a). For a claimant under the age of 18, a medically determinable impairment or

combination of impairments is not severe if it is a slight abnormality or a combination of

such abnormalities that causes no more than minimal functional limitations. Id. §

416.924(c). If the claimant has a severe impairment, the ALJ proceeds to the third step.

Id. § 416.924(a).

       At step three, the ALJ must determine whether the impairment or combination of

impairments meets, medically equals, or functionally equals an impairment in the

listings. Id. § 416.924(d). If the claimant has an impairment or combination of

impairments that meets, medically equals, or functionally equals the severity of one in

the listings, and if such impairments have lasted or are expected to last for a continuous

period of at least 12 months, then the claimant is disabled. Id. § 416.924(d). If not, then

the claimant is not disabled. Id.

       To determine whether impairments functionally equal one in the listings, the ALJ

assesses the claimant’s functioning in six separate “domains”: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting and relating with others;

(4) moving about and manipulating objects; (5) caring for yourself; and (6) health and

physical well-being. Id. § 416.926a(b)(1). That assessment compares how the child

performs in each of these domains with the typical functioning of a child of the same

age without impairment. Id. § 416.926a(b). A child’s impairments are of listing-level

severity if there are “marked” limitations in at least two domains or an “extreme”

limitation in one domain. Id. § 416.926a(d). In determining whether limitations are



                                             3
“marked” or “extreme,” the ALJ will consider functional limitations that result from all

impairments, including impairments that have been deemed not severe, and their

cumulative effects. Id. §§ 416.923, 416.924a(b)(4), 416.926a(a), (c), and (e)(1)(i).

        A “marked” limitation results when impairments “seriously interfere with [the

child’s] ability to independently initiate, sustain, or complete activities.” Id. §

416.926a(e)(2)(i). A “marked” limitation is “more than moderate” but “less than

extreme.” Id. On a standardized test designed to measure abilities within a certain

domain, a “marked limitation” means a score of at least two, but less than three,

standard deviations below the mean and a level of day-to-day functioning consistent

with that score. Id. § 416.926a(e)(2)(i), (iii). For example, in the domain of “health and

well-being,” a child is considered to have a “marked” limitation if he or she is frequently

ill as a result of his or her impairments or exhibits frequent worsening of symptoms

resulting in medically-documented exacerbations. Id. § 416.926a(e)(2)(iv). “Frequent”

means episodes that occur on average every four months and last two weeks or more,

or that occur more often than three times a year but last less than two weeks, or that

occur less often but are of overall equivalent severity. Id.

       An “extreme” limitation, on the other hand, results when impairments “interfere[ ]

very seriously with [the child’s] ability to independently initiate, sustain, or complete

activities.” Id. § 416.926a(e)(3)(i). An “extreme” limitation is one that is “more than

marked.” Id. The ALJ will determine a limitation to be “extreme” when a comprehensive

standardized test designed to measure functioning in a particular domain results in a

score of three or more standard deviations below the mean and day-to-day functioning

consistent with that score. Id. § 416.926a(e)(3)(iii). In the domain of “health and well-



                                               4
being,” for example, the ALJ will consider a child to have an “extreme” limitation if the

child is frequently ill or if impairments frequently become exacerbated, resulting in

medically documented symptoms significantly more than those of a “marked” limitation.

Id. § 416.926a(e)(3)(iv).


   III. OPINION EVIDENCE

       The following summarizes the opinion evidence most relevant to Appleberry’s

claim. The ALJ considered the opinions of several sources, but two—Adam Brownfield,

Ph.D., a psychologist, and Amy Schultheis, R.A.’s special education teacher—are of

most significance to the claim of disability here.


       A.     Adam Brownfied, Ph.D., Psychologist

       Dr. Brownfield conducted a consultative psychiatric evaluation of R.A. on June

23, 2015. Docket Item 12 at 332-35. Appleberry accompanied R.A. to the evaluation

and provided R.A.’s medical and developmental history. Id. at 332.

       Based on his evaluation, Dr. Brownfield found that R.A. had a normal

appearance, appropriate affect, and “[g]ood and clear” speech. Id. at 333. He found

R.A.’s thought process to be “[c]oherent and goal directed.” Id. Dr. Brownfield further

found that R.A. had impaired attention and concentration, impaired memory skills, and

below-average intellectual functioning. Id. at 333-34.

       Ultimately, however, Dr. Brownfield concluded that there was “[n]o evidence of a

limitation in attending to, following, and understanding age-appropriate directions.” Id.

at 334. He further found no limitation in “completing age-appropriate tasks, adequately

maintaining appropriate social behavior, asking questions and requesting assistance in

an age-appropriate manner, being aware of danger and taking needed precautions, and

                                              5
interacting adequately with peers and adults.” Id. He found that R.A. was “moderately

limited in responding appropriately to changes in the environment and learning in

accordance to cognitive functioning.” Id.


       B.     Amy Schultheis, Special Education Teacher

       Ms. Schultheis, R.A.’s sixth-grade special education teacher, completed a Social

Security Administration “Teacher Questionnaire” regarding R.A.’s functioning in each of

the six domains. Id. at 296-300. She opined that R.A. had “extreme” limitations in the

domains of “acquiring and using information” and “attending and completing tasks.” Id.

at 297-98.

       With respect to the domain of acquiring and using information, Ms. Schultheis

noted that R.A. “receives special education support throughout the day” and “is

significantly struggling in the classroom.” Id. at 297. In particular, she explained that

R.A. “struggles to recall learned information” and “has limited ability to apply learned

information.” Id.

       In the domain of attending and completing tasks, Ms. Schultheis found that R.A.

“is significantly limited in his ability to attend in the classroom.” Id. at 298. She

explained that “[h]is attention span is limited to 1-2 minutes, making learning difficult,”

and that he “needs frequent prompting” and “a lot of support to complete tasks.” Id.


   IV. THE ALJ’S DECISION

       The ALJ determined that R.A. was born on August 3, 2004, and therefore was

school-aged when the application was filed on March 9, 2015. Id. at 43. At step one,

the ALJ found that R.A. had not engaged in substantial gainful activity since the

application date. Id. At step two, the ALJ found that R.A. suffered from several severe

                                              6
impairments: “attention deficit hyperactivity disorder (ADHD), learning disorder,

eczema/psoriasis, and speech delays.” Id. Although the ALJ found these impairments

to be severe, at step three he determined that they did not meet or equal any of the

Childhood Listings in 20 C.F.R. § Part 404, Subpart P, Appendix 1. Id. at 44.

      The ALJ specifically determined that R.A.’s mental impairments did not meet

listings 112.02 (Organic Mental Disorders) and 112.11 (Attention Deficit Hyperactivity

Disorder) because the record of evidence did not show an extreme limitation of one, or

marked limitation of two, of the following areas of mental functioning: 1) understanding,

remembering, or applying information; 2) interacting with others; 3) concentrating,

persisting, or maintaining pace; or 4) adapting or managing oneself. Id. 1

      As is required by 20 C.F.R. § 416.924a(a) and SSR 09-2p, the ALJ considered

all relevant evidence in the case record—including objective medical evidence, R.A.’s

statements, and information from other sources such as R.A.’s teachers and family

members—in reaching his determination. Id. The ALJ also explicitly considered the

“whole child,” as required by 20 C.F.R. § 416.924a(b) and (c) and explained in SSR 09-

1p. Id. In doing so, the ALJ stated that he had evaluated R.A.’s abilities compared to

other children his age without impairments, as well as the interactive and cumulative

effects of all R.A.’s impairments, severe or otherwise. Id. at 44-45. Finally, the ALJ




      1  The ALJ also determined that R.A.’s condition did not meet listing 108.05
(Dermatitis) because “the medical record does not document evidence of extensive skin
lesions that persist for at least three months despite continuing treatment as
prescribed.” Docket Item 12 at 44. On the contrary, the ALJ found, the record
demonstrated that R.A.’s “symptoms are improved with medications and creams.” Id.
Appleberry did not contest this finding in her cross-motion.
                                            7
stated that he had considered “the type, extent, and frequency of help the claimant

needs to function.” Id. at 45.

       In addressing R.A.’s symptoms, the ALJ followed a two-step process to evaluate

whether (1) there is an underlying medically determinable physical or mental impairment

that could be expected to produce his symptoms, and (2) the intensity, persistence, and

limiting effects of his symptoms interfere with his functioning. Id. As part of his

analysis, the ALJ addressed R.A.’s abilities in each of the six domains for determining

functional equivalence to the impairments listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id. at 48-55.

       The ALJ found a marked limitation in the domain of “acquiring and using

information.” Id. at 49. He found less-than-marked limitations in the domains of

“attending and completing tasks,” “interacting and relating with others,” and “health and

physical well-being.” Id. at 50-51, 54. And he found no limitations in the domains of

“moving about and manipulating objects” and “caring for yourself.” Id. at 52-54.

       In reaching his conclusion, the ALJ gave “some weight” to the opinion of Dr.

Brownfield. Id. at 47. Specifically, the ALJ found that Dr. Brownfield’s “opinion on the

claimant’s social functioning is consistent with the evidence that the claimant has

displayed cooperative behavior, normal speech, normal mood, and normal affect.” Id.

The ALJ concluded, however, that “Dr. Brownfield’s assessment of no limitation with

following directions is not fully consistent with [Dr. Brownfield’s] findings that the

claimant has impaired attention, concentration, and memory, and below-average

intellectual functioning.” Id. Moreover, “[t]he claimant’s education records suggest that




                                              8
his ADHD and learning disorder imposes [sic] greater limitations than assessed by Dr.

Brownfield.” Id.

       The ALJ acknowledged that Ms. Schultheis had opined that R.A. had “extreme”

limitations in several domains. Id. He accorded her opinion “limited weight,” however,

because he found her conclusions to be “inconsistent with the overall evidence of

record, which does not support extreme limitations.” Id. motion.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a

reasonable basis for doubt whether the ALJ applied correct legal principles, application

of the substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.

                                             9
                                        DISCUSSION


   I. THE PLAINTIFF’S CLAIMS

       Appleberry objects to the ALJ’s findings of a marked—as opposed to extreme—

limitation in the domain of acquiring and using information, and less-than-marked

limitations in the domains of attending and completing tasks and interacting and relating

to others. Docket Item 20-1 at 24-31. Appleberry’s primary argument is that the ALJ

erred in giving limited weight to Ms. Schultheis’s opinion. See id. at 21-31.


   II. ANALYSIS

       In evaluating a claim of disability, the Commissioner “will consider all evidence in

[the claimant’s] case record.” 20 C.F.R. § 404.1520(a)(3) (emphasis added). Relevant

evidence includes objective medical evidence such as laboratory findings; medical

opinions and other medical evidence; nonmedical evidence such as the claimant’s and

third parties' testimony; and prior administrative findings. 20 C.F.R. § 404.1513. “[O]nly

‘acceptable medical sources’ can be considered treating sources . . . whose medical

opinions may be entitled to controlling weight.” Genier v. Astrue, 298 F. App'x 105, 108

(2d Cir. 2008) (quoting SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2009)). “‘Acceptable

medical sources’ are further defined (by regulation) as licensed physicians,

psychologists, optometrists, podiatrists, and qualified speech-language pathologists.”

Id. (quoting 20 C.F.R. § 416.913(a)).

       But the ALJ must at least consider the opinions of “other sources.” In particular,

“teachers are ‘valuable sources of evidence for assessing impairment severity and

functioning’ based on their close interaction with students on a regular basis.” Archer ex

rel. J.J.P. v. Astrue, 910 F. Supp. 2d 411, 423 (N.D.N.Y. 2012) (quoting SSR 06–03P,

                                            10
2006 WL 2329939, at *3 (Aug. 9, 2006)). The ALJ is not obliged to assign weight or

give deference to such sources. Genier, 298 F. App'x at 108. Nonetheless, the ALJ

“should explain the weight given to opinions from these ‘other sources,’ or otherwise

ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the adjudicator's reasoning.” SSR 06-03P, at

*6. This is particularly true “when such opinions may have an effect on the outcome of

the case.” Id.

       When a claimant is in a structured educational setting, the ALJ must evaluate the

effect of that setting on the claimant. 20 C.F.R. § 416.924a(b)(5)(iv)(C). Because such

a setting “may minimize signs and symptoms of [the claimant’s] impairment(s),” the ALJ

must “consider [the claimant’s] need for a structured setting and the degree of limitation

in functioning [he or she has] or would have outside the structured setting.” Id. “Even if

[the claimant is] able to function adequately in the structured or supportive setting, [the

ALJ] must consider how [the claimant] function[s] in other settings and whether [the

claimant] would continue to function at an adequate level without the structured or

supportive setting.” Id.

       Here, the record demonstrates that R.A. was in a self-contained special

education classroom, which was classified as “Other Health Impaired” and had a

student-teacher ratio of 15-1. Docket Item 12 at 250, 266. As part of his Individualized

Education Plan (“IEP”), R.A. received a number of accommodations, including extra

time to complete assignments; frequent checks for understanding; preferential seating;

repeated and paraphrased directions; reteaching of materials; breaking tasks into

smaller segments; and opportunities for movement breaks. Id. at 273. The ALJ



                                             11
asserted that he had evaluated R.A. “as compared to other children the same age who

do not have impairments” and had considered “the type, extent, and frequency of help

[R.A.] needs to function.” Id. at 44-45. But there is no indication of any such evaluation

in the ALJ’s analysis. Specifically, in evaluating the evidence that supposedly

contradicted Ms. Schultheis’s opinion about R.A.’s level of impairment, the ALJ made

“no effort to determine whether [R.A.] can ‘function independently, appropriately, and

effectively in an age-appropriate manner outside of [a] highly structured setting.’” Bonet

ex rel. T.B. v. Colvin, No. 1:13-CV-924, 2015 WL 729707, at *6 (N.D.N.Y. Feb. 18,

2015) (quoting Marine ex rel. Paez v. Commissioner, SSA, No. 94cv4577, 1996 WL

97172, at *8 (S.D.N.Y. Mar. 5, 1996)).

       For example, with respect to the domain of acquiring and using information, the

ALJ acknowledged that “Ms. Schultheis noted that [R.A.] was ‘significantly struggling’ in

the classroom, and had difficulty recalling and applying learned information.” Id. at 49.

The ALJ found, however, that “an ‘extreme’ limitation is not supported by the record.”

Id. In support of this conclusion, the ALJ explained that “[t]reatment notes show

improvements with a shift to a smaller classroom and adherence to a consistent

medication schedule.” Id.; see, e.g., id. at 240 (noting that “[s]chool problem” was

“much improved since in the appropriate smaller classroom”). Additionally, the ALJ

observed that R.A. “was able to progress from the third grade to fourth grade after the

2013/2014 school year, fourth grade to fifth grade after the 2014/2015 school year, and

fifth grade to sixth grade after the 2015/2016 school year.” Id. at 49.

       The fact that R.A. improved in a self-contained special education classroom with

numerous accommodations sheds no light on how he would do absent those supports.



                                            12
Similarly, R.A.’s promotions through sixth grade in his special education program does

not necessarily demonstrate a lack of extreme impairments. The ALJ was obligated to

do more: to compare R.A.’s performance to that of a child in a regular classroom. See

20 C.F.R. § 416.924a(b)(5)(iv)(C). But the ALJ did not do that.

       Moreover, substantial evidence in the record supports Ms. Schultheis’s opinion

that the ALJ discounted. For example, R.A.’s IEP from fifth grade reported that he was

reading at a kindergarten level and had “difficultly reading independently.” Id. at 270.

The IEP further noted that “[d]ue to difficulties with processing and memory skills, [R.A.]

would benefit from frequent repetition and review of previously taught materials.” Id.

And a speech and language evaluation reported that R.A. “struggles with storing

vocabulary and rapidly retrieving words to effectively participate in classroom and social

conversations fluidly.” Id. at 400.

       Likewise, in the domain of attending and completing tasks, Ms. Schultheis again

assessed R.A. as having extreme limitations, but the ALJ again discounted that

assessment. See Docket Item 12 at 47. The ALJ found a less-than-marked

impairment in this domain, largely because—after being prescribed ADHD medication—

R.D. “displayed good attention to tasks and cooperative behavior during a speech and

language evaluation.” Id. at 50 (citing Docket Item 12 at 401). The ALJ also noted that

R.A. “displayed normal attention for his age” during a pediatric examination. Id. at 47

(citing Docket Item 12 at 338).

       A child’s ability to maintain attention for brief periods of time during medical

evaluations or one-on-one testing, however, does not equate to the ability to attend and

complete tasks. Indeed, the regulations themselves note that a child “may function



                                             13
differently in . . . one-to-one settings than . . . at school” and “may appear more or less

impaired on a single examination (such as a consultative examination) than indicated by

. . . a longer period.” 20 C.F.R. § 416.924a(b)(6); see also Carson v. Colvin, No. 6:12-

CV-6553 MAT, 2014 WL 1746056, at *7 (W.D.N.Y. May 1, 2014) (“The fact that

Claimant was cooperative and friendly in a single, controlled, situation, where she was

interacting one-on-one with an authority figure is of negligible weight when compared to

the oppositional and anti-social behaviors displayed by Claimant at home and at

school.”). The ALJ did not factor that into the analysis.

       Even worse, in the ALJ’s evaluation of R.A.’s ability to attend and complete

tasks, the ALJ did not even mention Ms. Schultheis’s assessment or explain why R.A.

has a less-than-marked limitation in an area in which his teacher—who sees him every

day—believes he has an extreme limitation. See Docket Item 12 at 50. And like the

analysis in the domain of acquiring and using information, the ALJ’s analysis regarding

R.A.’s ability to attend and complete tasks did not address how R.A. would function

outside his structured special education classroom. Id. Nor did the ALJ address

evidence in the record that supports Ms. Schultheis’s opinion. For example, the same

speech and language evaluation reported that R.A. “needs frequent redirection to task

and he may disengage from therapy activities.” Id. at 401; see also id. at 267 (noting

that February 2015 report card stated that “[h]yperactivity and distractibility are

negatively impacting [R.A.’s] performance”).

       The ALJ’s failure to evaluate R.A.’s ability to function outside his structured

special education classroom was legal error. See Bonet, 2015 WL 729707, at *8

(finding legal error where “the ALJ failed to consider the effects of [the claimant’s] highly



                                             14
structured school environment on his ability to attend and complete tasks, and made no

effort to compare that environment to a non-structured one”); Marine, 1996 WL 97172,

at *8 (explaining that “the ALJ must consider the effect that a structured or highly

supportive setting . . . may have on children”).

         Accordingly, the Court remands this case so that the ALJ can properly evaluate

the effect that a structured setting had on R.A. The ALJ should also reconsider and

explicitly address whether to credit Ms. Schultheis’s opinion—especially with respect to

the domains of acquiring and using information and attending and completing tasks.

“Given the need to apply the proper legal standard, the Court will decline at this time to

consider whether substantial evidence exists to support the findings the ALJ made.”

Bonet, 2015 WL 729707, at *7.


                                      CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 17, is DENIED, and Appleberry’s motion for judgment on the

pleadings, Docket Item 20, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

         SO ORDERED.


Dated:         October 7, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE

                                            15
